DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chockalingam et al. (US20170120416).


	Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	
Claims 1-4, 7 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doura et al. (JP2007131672, a machine-translated English version is used).
Regarding claim 1, Doura discloses a polishing pad made of polyurethane, which is a reaction product of an diisocyanate, a polymer diol and 2,2’-methylimino diethanol (N-methyl-diethanolamine, claims 1-2, lines 146-148 on page 4, lines 171-172 on page 5).  Doura is silent about the property of the polishing pad with regard to zeta potential.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01.II.
Regarding claim 2, Doura discloses a polyurethane having a tertiary amine (N-methyl-diethanolamine, claim 2).
Regarding claim 3, Doura discloses wherein the polyurethane having a tertiary amine is a reaction product of a polyurethane reaction raw material comprising a chain extender having a tertiary amine (N-methyl-diethanolamine, claim 2).
Regarding claim 4, Doura discloses wherein the chain extender having a tertiary amine comprises 2,2′-methylimino diethanol (N-methyl-diethanolamine, claim 2).
Regarding claim 7, Doura discloses wherein the polyurethane having a tertiary amine is a thermoplastic polyurethane that is a reaction product of the polyurethane reaction raw material comprising at least the chain extender having a tertiary amine, a polymer diol, and an organic diisocyanate (claims 1-2, lines 146-148 on page 4, lines 171-172 on page 5).
Claim 11, Doura is silent about the properties of the polishing pad with regard to storage modulus and contact angle.  However, the polishing pad of Doura and the polishing pad as claimed in the current application are made with same types of raw In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. MPEP 2112.01.II.
Claim 12 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chockalingam et al. (US20170120416) as applied to claim 1 above.
Regarding claim 12, Chockalingam discloses a polishing pad without mention any foam material for the pad (paragraphs 0050 and 0053).  The only material associated with foam in the entire disclosure of Chockalingam is an optional supporting layer (paragraph 0127).  Therefore, it is likely that the polishing pad of Chockalingam without the optional supporting foam layer is a non-foam polishing pad.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6 are rejected under 35 U.S.C. 103 as being obvious over Doura et al. (JP2007131672, a machine-translated English version is used) as applied to claim 3 above.
	Regarding claim 5, Doura is silent about wherein the polyurethane reaction raw material comprises from 0.5 to 30 mass % of the chain extender having a tertiary amine.  However, optimization of concentrations of reactants is routinely performed by one of ordinary skill in synthesis of polymers. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
	Regarding claim 6, Doura discloses wherein the polyurethane reaction raw material further comprises a chain extender having no tertiary amine (claim 1).  Doura is silent about content ratio of the chain extender having a tertiary amine relative to a total amount of the chain extender having a tertiary amine and the chain extender having no tertiary amine.  However, optimization of concentrations of reactants is routinely 
Claims 8-10 are rejected under 35 U.S.C. 103 as being obvious over Doura et al. (JP2007131672, a machine-translated English version is used) as applied to claim 7 above.
	Regarding claim 8, Doura discloses wherein the polymer diol comprises polyethylene glycol (lines 146-148 on page 4).  Doura is silent about the percentage of the polymer diol.  However, optimization of concentrations of reactants is routinely performed by one of ordinary skill in synthesis of polymers. Additionally, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation and there is no evidence of the criticality of the claimed range.  See MPEP 2144.05 II.
	Regarding claim 9, Doura discloses wherein the polymer diol has a number-average molecular weight of from 800-8000 (lines 167-168 on page 5), which overlaps with the range recite din the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
	Regarding claim 10, Doura is silent about the content of nitrogen derived from an isocyanate group in the organic diisocyanate.  However, optimization of concentrations of reactants is routinely performed by one of ordinary skill in synthesis of polymers. 
Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Chockalingam et al. (US20170120416) as applied to claim 1 above.
Regarding claim 13, Chockalingam discloses a polishing method (abstract), comprising: fixing the polishing pad according to claim 1 onto a platen of a polishing device (paragraph 0047 and Fig. 11); causing an object to be polished to be held on a holder of the polishing device so as to be opposed to the polishing surface of the polishing pad (paragraph 0047); and polishing the object by causing the polishing pad and the object to slide relative to each other, while supplying a polishing slurry between the polishing surface and the object (paragraph 0048).  Chockalingam is silent about the polishing slurry being an alkaline polishing slurry.  However, Chockalingam disclose results of zeta potential above 7 (Fig. 11).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to apply the method of Chockalingam to an alkaline polishing slurry (pH above 7), with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713